DETAILED ACTION
This is a non-final office action regarding application 16/608,309 filed October 25, 2019, is in response to the applicants arguments and amendments filed on Ocotober 1, 2021. Claims 11-20 are pending, Claims 11, 18, and 20 have been amended. Claim 12 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments to the claims have overcome some of the objections and rejections previously set forth in the Office Action mailed July 28, 2021. Applicant’s amendments to claims 11 and 20 have been deemed sufficient to overcome the previous 35 USC § 102 rejection through the inclusion of “wherein the at least one accuracy threshold for the predetermined section of the road ahead of the vehicle varies depending upon at least a curvature of the predetermined section of the road ahead of the vehicle.“ as supported by the specification on pages 1-2.  However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments.

Applicant’s arguments with respect to claim(s) 11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu (US-20170074659) in view of Sawaki (US-20060293844).

Regarding claim 11, Giurgiu teaches a method for operating a driving assistance system of a vehicle, the method comprising
determining a position of the vehicle in a digital environment map (Paragraph [0027], "As noted above, in order to navigate safely, vehicles that operate autonomously or semi-autonomously (e.g., autonomous vehicles, high-assisted (HAD) vehicles, advanced driver assistance system (ADAS) vehicles, etc.) generally have to position themselves on a road map with high precision. ", here the system is positioning itself on a road map with high precision, the road map is interpreted as being in a digital form)
by detecting, using an on-board sensor system of the vehicle environment data for the vehicle (Paragraph [0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc. For example, the sensors 111 may include location sensors, motion sensors, visual sensors including infrared sensors, lasers, radar, sonar, cameras (e.g., visible, night vision, etc.), and/or other devices/sensors that can scan and record data for the autonomous vehicle 101's surroundings related to providing or using location data error maps.", here the system is using onboard sensors to detect a plurality of environment data)
and matching the detected environment data with map data stored in the digital environment map to form matched environment data (Paragraph [0045], "One or more portions, components, areas, layers, features, text, and/or symbols of the POI or event data can be stored in, linked to, and/or associated with one or more of these data records. For example, one or more portions of the POI, event data, or recorded route information can be matched with respective map or location records via position or GPS data associations", the system is then matching information observed with the sensors interpreted as environment data to map data to form matched environment data)
determining a position of the vehicle in a real environment by determining using an on-board satellite receiver, position data of the vehicle (Paragraph [0028-0034 &0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc.")
determining an accuracy of the determined position of the vehicle in the digital environment map based on the position data and the matched environment data (Paragraph [0054-0055], "In one embodiment, the error measurement module 201 calculates or determines location data using any number of means including, for instance, map matching probe data, ground truth drives, aerial imagery analysis, analysis of map features that can potentially interfere with positioning mechanisms, or a combination thereof. … However, it is contemplated that the error measurement module 201 can use any map-matching means to infer a true vehicle trajectory. In one embodiment, once a true vehicle trajectory is inferred from map matching of probe traces, the error measurement module 201 can determine deviations of the probe data from the determined true vehicle trajectory at various locations along the trajectory. For example, the error measurement module 201 can segment the vehicle trajectory (and underlying road network against which the trajectory is matched) at fixed intervals (e.g., every 10 meters), a selected key points, and/or other predetermined points, and then measure deviations at these intervals, key points, and/or predetermined points. In one embodiment, the deviation of the probe data from the true vehicle trajectory provides an estimate of the location data uncertainties at the respective locations.", here the system is determining a positioning error associated with a digital map/road network that has been matched to the true trajectory by comparing a true path to a probe data using observed environmental data in the form of imagery of the environment that has been matched with a location/position data) (Additionally Figure 6 is showing a location error association with a specific area of a digital map)
predicting an accuracy with which the position of the vehicle in the digital environment map can be determined for a predetermined section of road ahead of the vehicle (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the 
and enabling fully automated operation of the vehicle responsive to the determined accuracy and the predicted accuracy for the predetermined section of road ahead of the vehicle are greater than at least one accuracy threshold for the predetermined section of road ahead of the vehicle (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized, thereby potentially enabling autonomous or semi-autonomous operation of the vehicle.") (Paragraph [0051], “For example, location data is compiled (such as into a platform specification format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services … The navigation-related functions can correspond to autonomous vehicle operation, vehicle navigation, pedestrian navigation, or other types of navigation.“)  (Paragraph [0027], "As noted above, in order to navigate safely, vehicles that operate autonomously or semi-autonomously (e.g., autonomous vehicles, high-assisted (HAD) vehicles, advanced driver assistance system (ADAS) vehicles, etc.) generally have to position themselves on a road map with high precision. For example, the level of precision traditionally needed is on the order of 10 centimeters or less.", here the system is capable of using the determined location data error map to control autonomous operations of the vehicle such as enabling autonomous operation of the vehicle when the system has determined that the vehicle has positioned itself with a high precision and determining an optimal route where the predicted accuracy is suitable for autonomous vehicle operation).
"For example, the location error mapping platform 107 can specify a minimum level of precision needed by a user, and then based on the location error map, select location sensing technologies that can meet that minimum threshold. Alternatively, the location error mapping platform 107 can use the location error map to determine which location sensing device or combination of location devices can achieve the best location data precision in a given area, and then use or recommend that device or combination of devices. In one embodiment, this selection or recommendation of location device or combination of devices can be performed continuously as a user travels to provide dynamic real-time selection of devices.", here the system is selecting a minimum amount of accuracy needed by the user for a given area, the given area is predetermined by the system), Giurgiu further teaches determining a curvature of the road (Paragraph [0005], “determine a plurality of notifications associated with one or more curved sections of at least one travel segment. The apparatus is also caused to cause, at least in part, an aggregation of the plurality of notifications into at least one aggregated notification based, at least in part, on a road distance threshold between the one or more curved sections.”) however Giurgiu does not explicitly teach adjusting the accuracy threshold based on a determined curvature. 
Sawaki teaches a vehicle position detector in a vehicle on a road leading to a junction predictably evaluates road attributes for determining false map matching possibility before the vehicle actually reaches the junction including wherein the at least one accuracy threshold for the predetermined section of the road ahead of the vehicle varies depending upon at least a curvature of the predetermined section of road ahead of the vehicle (Paragraph [0013], “In still yet another aspect of the disclosure, the vehicle controller includes a plurality of the vehicle control units for controlling the vehicle. In each of the vehicle control units, a control level determination unit is implemented for determining the threshold of a control level regarding a predetermined type control of the vehicle. The vehicle control unit compares the control level and the accuracy level evaluation for suitably executing the predetermined type control. In this manner, the vehicle controller suitably controls each of the predetermined type controls controlled by the vehicle control unit.”) (Paragraph [0037], “A high threshold value may be applied to situations that demand increased reliability … according to road shape, curve speed limiting for suppressing vehicle speed in a curved road… in accordance with the road shape and/or the incline.”, here the system is adapting a high threshold value to situations that demand increased reliability based on a road shape such as when a road is curved).
Giurgiu and Sawaki are analogous art as they are both generally related to autonomous vehicles.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include wherein the at least one accuracy threshold for the predetermined section of the road ahead of the vehicle varies depending upon at least a curvature of the predetermined section of road ahead of the vehicle of Sawaki in the method for operating a driving assistance system of a vehicle of Giurgiu in order avoid erroneous control of the vehicle (Sawaki, Paragraph [0005], “Therefore, determining the reliability of the map matching process by utilizing the map data that specifies the two adjacent roads before passing the intersection is effective and useful for avoiding the erroneous control of the vehicle or the like.”).

Regarding claim 13, the combination of Giurgiu and Sawaki teaches the system as discussed above in claim 11, Giurgiu further teaches 
supplying the position data and the matched environment data to a position filter (Paragraph [0033], “In one embodiment, the system 100 can fuse together one or more various location positioning methods (e.g., GPS, IMU, map matching, road markings, triangulation with respect to road furniture, and/or any other available positioning method)“) (Paragraph [0034], "In one embodiment, the combination of various location estimates resulting from the various location positioning methods can be performed using any data aggregation method including, for instance, a Kalman filter algorithm.", here the system is supplying both the position data and the matched map/environment data to the position filter)
wherein plausibility of the determined position of the vehicle is checked by the position filter and the accuracy of the determined position is determined (Paragraph [0034], "In one embodiment, the combination of various location estimates resulting from the various location positioning methods can be performed using any data aggregation method including, for instance, a Kalman filter algorithm. In one embodiment, the Kalman filter position estimate is a type of weighted average of the different position estimates or measurements in which the weights are inversely proportional to the respective estimated errors of different contributing measurements. In other words, the position estimate with the smallest estimated error will dominate the average, while the position estimate with the largest estimated error will have the smallest influence on the final position estimate. For example, if the GPS error estimate is small and the triangulation error estimate is large, then the final position estimate will be close to the GPS position estimate. On the other hand, if the GPS error estimate is large and the triangulation error estimate is small, then the combined position estimate will be close to the triangulation position estimate.")

Regarding claim 19, the combination of Giurgiu and Sawaki teaches the system as discussed above in claim 11, Giurgiu further teaches
wherein the fully automated operation of the vehicle only remains enabled for as long as the determined accuracy and the predicted accuracy are greater than the at least one accuracy threshold (Paragraph [0090], "Based on this determination, the an embedded navigation system 707 of the vehicle 703 initiates a presentation of the notification 709 to alert a passenger that an upcoming area has high location data error that, for instance, can potentially interfere with autonomous operation of the vehicle 703 because the upcoming estimated location data error is beyond the tolerance for autonomous operation. The autonomous vehicle 703 then presents the passenger with options either to reroute to areas where location data error can support autonomous operation or to exit autonomous operation and enter manual operation by the passenger.")

Regarding claim 20, Giurgiu teaches a vehicle comprising a driving assistance system
which includes an on-board sensor system (Paragraph [0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc. For example, the sensors 111 may include location sensors, motion sensors, visual sensors including infrared sensors, lasers, radar, sonar, cameras (e.g., visible, night vision, etc.), and/or other devices/sensors that can scan and record data for the autonomous vehicle 101's surroundings related to providing or using location data error maps.")
and an on-board satellite receiver wherein the driver assistance system is configured to (Paragraph [0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc.")
determine a position of the vehicle in a digital environment map (Paragraph [0027], "As noted above, in order to navigate safely, vehicles that operate autonomously or semi-autonomously (e.g., autonomous vehicles, high-assisted (HAD) vehicles, advanced driver assistance system (ADAS) vehicles, etc.) generally have to position themselves on a road map with high precision. ", here the system is positioning itself on a road map with high precision, the road map is interpreted as being in a digital form)
by detecting, using the on-board sensor system of the vehicle first environment data for the vehicle (Paragraph [0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc. For example, the sensors 111 may include location sensors, motion sensors, visual sensors including infrared sensors, lasers, radar, sonar, cameras (e.g., visible, night vision, etc.), and/or other devices/sensors that can scan and record data for the autonomous vehicle 101's surroundings related to providing or using location data error maps.", here the system is using onboard sensors to detect a plurality of environment data)
and matching the detected environment data with map data stored in the digital environment map to form matched environment data (Paragraph [0045], "One or more portions, components, areas, layers, features, text, and/or symbols of the POI or event data can be stored in, linked to, and/or associated with one or more of these data records. For example, one or more portions of the POI, event data, or recorded route information can be matched with respective map or location records via position or GPS data associations", the system is then matching information observed with the sensors interpreted as environment data to map data to form matched environment data)
determine a position of the vehicle in a real environment by determining using an on-board satellite receiver, position data of the vehicle (Paragraph [0037], "As shown, the autonomous vehicle 101 is further configured with the sensors 111 that support a variety of location positioning methods or means including, but not limited, to satellite-based position, triangulation-based positioning, dead-reckoning, etc.")
determining an accuracy of the determined position of the vehicle in the digital environment map based on the position data and the matched environment data (Paragraph [0054-0055], "In one embodiment, the error measurement module 201 calculates or determines location data using any number of means including, for instance, map matching probe data, ground truth drives, aerial imagery analysis, analysis of map features that can potentially interfere with positioning mechanisms, or a combination thereof. … However, it is contemplated that the error measurement module 201 can use any map-matching means to infer a true vehicle trajectory. In one embodiment, once a true vehicle trajectory is inferred from map matching of probe traces, the error measurement module 201 can determine deviations of the probe data from the determined true vehicle trajectory at various locations along the trajectory. For example, the error measurement module 201 can segment the vehicle trajectory (and underlying road network against which the trajectory is matched) at fixed intervals (e.g., every 10 meters), a selected key points, and/or other predetermined points, and then measure deviations at these intervals, key points, and/or predetermined points. In one embodiment, the deviation of the probe data from the true vehicle trajectory provides an estimate of the location data uncertainties at the respective locations.", here the system is determining a positioning error associated with a digital map/road network that has been matched to the true trajectory by comparing a true path to a probe data using observed environmental data in the form of imagery of the environment that has been matched with a location/position data) (Additionally Figure 6 is showing a location error association with a specific area of a digital map)
predict an accuracy with which the position of the vehicle in the digital environment map can be determined for a predetermined section of road ahead of the vehicle (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the system is using the location data error map to determine a route for which the expected/predicted location data error will be minimized for that road section)
for the predetermined section of the road ahead of the vehicle (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized, thereby potentially enabling autonomous or semi-autonomous operation of the vehicle.") (Paragraph [0051], “For example, location data is compiled (such as into a platform specification format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services … The navigation-related functions can correspond to autonomous vehicle operation, vehicle navigation, pedestrian navigation, or other types of navigation.“)  (Paragraph [0027], "As noted above, in order to navigate safely, vehicles that operate autonomously or semi-autonomously (e.g., autonomous vehicles, high-assisted (HAD) vehicles, advanced driver assistance system (ADAS) vehicles, etc.) generally have to position themselves on a road map with high precision. For example, the level of precision traditionally needed is on the order of 10 centimeters or less.", here the system is capable of using the determined location data error map to control autonomous operations of the vehicle such as enabling autonomous operation of the vehicle when the system has determined that the vehicle has positioned itself with a high precision and determining an optimal route where the predicted accuracy is suitable for autonomous vehicle operation)
As discussed above Giurgiu teaches an accuracy threshold for a section of road ahead of the vehicle, Giurgiu also teaches determining the accuracy threshold based on a predetermined "For example, the location error mapping platform 107 can specify a minimum level of precision needed by a user, and then based on the location error map, select location sensing technologies that can meet that minimum threshold. Alternatively, the location error mapping platform 107 can use the location error map to determine which location sensing device or combination of location devices can achieve the best location data precision in a given area, and then use or recommend that device or combination of devices. In one embodiment, this selection or recommendation of location device or combination of devices can be performed continuously as a user travels to provide dynamic real-time selection of devices.", here the system is selecting a minimum amount of accuracy needed by the user for a given area, the given area is predetermined by the system), Giurgiu further teaches determining a curvature of the road (Paragraph [0005], “determine a plurality of notifications associated with one or more curved sections of at least one travel segment. The apparatus is also caused to cause, at least in part, an aggregation of the plurality of notifications into at least one aggregated notification based, at least in part, on a road distance threshold between the one or more curved sections.”) however Giurgiu does not explicitly teach adjusting the accuracy threshold based on a determined curvature. 
Sawaki teaches a vehicle position detector in a vehicle on a road leading to a junction predictably evaluates road attributes for determining false map matching possibility before the vehicle actually reaches the junction including wherein the at least one accuracy threshold for the predetermined section of the road ahead of the vehicle varies depending upon at least a curvature of the predetermined section of road ahead of the vehicle (Paragraph [0013], “In still yet another aspect of the disclosure, the vehicle controller includes a plurality of the vehicle control units for controlling the vehicle. In each of the vehicle control units, a control level determination unit is implemented for determining the threshold of a control level regarding a predetermined type control of the vehicle. The vehicle control unit compares the control level and the accuracy level evaluation for suitably executing the predetermined type control. In this manner, the vehicle controller suitably controls each of the predetermined type controls controlled by the vehicle control unit.”) (Paragraph [0037], “A high threshold value may be applied to situations that demand increased reliability … according to road shape, curve speed limiting for suppressing vehicle speed in a curved road… in accordance with the road shape and/or the incline.”, here the system is adapting a high threshold value to situations that demand increased reliability based on a road shape such as when a road is curved).
Giurgiu and Sawaki are analogous art as they are both generally related to autonomous vehicles.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include wherein the at least one accuracy threshold for the predetermined section of the road ahead of the vehicle varies depending upon at least a curvature of the predetermined section of road ahead of the vehicle of Sawaki in the method for operating a driving assistance system of a vehicle of Giurgiu in order avoid erroneous control of the vehicle (Sawaki, Paragraph [0005], “Therefore, determining the reliability of the map matching process by utilizing the map data that specifies the two adjacent roads before passing the intersection is effective and useful for avoiding the erroneous control of the vehicle or the like.”).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu (US-20170074659) in view of Sawaki (US-20060293844) and further in view of Levinson (US-20170123428).

Regarding claim 14, the combination of Giurgiu and Sawaki teaches the method as discussed above in claims 11 and 13, Giurgiu further teaches
wherein the prediction of the accuracy with which the position of the vehicle in the digital environment map can be determined (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the system is using the location data error map to determine a route for which the expected/predicted location data error will be minimized for that road section)
However Giurgiu does not explicitly teach starting from a current position of the vehicle and a current state of the position filter and simulating a journey through a section of road ahead of the vehicle.
Levinson teaches a system to optimize sensor based object detection including 
starting from a current position of the vehicle and a current state of the position filter (Paragraph [0102], "Further to diagram 2000, localizer 2068 includes a positioning system 2010 and a localization system 2012, both of which are configured to receive sensor data from sensors 2070 as well as reference data 2020. Localization data integrator 2014 is configured to receive data from positioning system 2010 and data from localization system 2012, whereby localization data integrator 2014 is configured to integrate or fuse sensor data from multiple sensors to form local pose data 2052.") (Paragraph [0105], "According to some embodiments, localization data integrator 2266 may implement non-linear smoothing functionality, such as a Kalman filter (e.g., a gated Kalman filter), a relative bundle adjuster, pose-graph relaxation, particle filter, histogram filter, or the like.", here the system is using positioning data as part of the localizer and a Kalman filter as a component of the Localization data integrator, both of which are components of the Localizer which is being simulated with the simulated autonomous vehicle according to Fig 28)
and simulating a journey through the predetermined section of road ahead of the vehicle (Paragraph [0113], "FIG. 28 is a diagram depicting a simulator configured to simulate an autonomous vehicle in a synthetic environment, according to various embodiments. Diagram 2800 includes a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data 2822 (e.g., 3D map data and/or other map or route data including RNDF data or similar road network data) to generate simulated geometries, such as simulated surfaces 2892a and 2892b, within simulated environment 2803.", here the simulating technology of Levinson is using reference data for example map or route data that could be pulled from the given/predetermined area that is referenced earlier in claim 12)
Giurgiu and Levinson are analogous art as they are both generally related to autonomous vehicles and navigation.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include starting from a current position of the vehicle and a current “In some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy.”).

Regarding claim 15, the combination of Giurgiu and Sawaki teaches the method as discussed above in claims 11 and 14, Giurgiu further teaches
an accuracy for determining the position of the vehicle in the predetermined section of road ahead of the vehicle is predicted (Paragraph [0058], “In one embodiment, in areas where no ground truth data and/or no probe data exists, the error measurement, the error measurement module 201 can estimate or determine location data uncertainties by analyzing imagery (e.g., aerial imagery or other imagery showing a road segment) and/or processing map data for a given area to determine potential obstructions that can interfere with location data accuracy.“) (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the system is using the location data error map for a given/predetermined area to determine a route for which the expected/predicted location data error will be minimized for that road section).

Levinson teaches a system to optimize sensor based object detection
wherein during the simulation of the journey, virtual sensor data are generated based on the map data (Fig 29, item 2910, "Generate simulated sensor data") (Paragraph [0077], “Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns.”)
Giurgiu and Levinson are analogous art as they are both generally related to autonomous vehicles and navigation.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include the generation of virtual sensor data during the simulated journey, or the use of that virtual sensor data of Levinson in the method for operating a driving assistance system of a vehicle of Giurgiu in order to improve the safety of the system by simulating candidate routes to confirm their appropriateness prior to the vehicle actually using a route (Levinson, Paragraph [0092], “For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection.”).

Regarding claim 16, the combination of Giurgiu and Sawaki teaches the method as discussed above in claims 11 and 13, Giurgiu further teaches
wherein the prediction of the accuracy with which the position of the vehicle in the digital environment map can be determined (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the system is using the location data error map to determine a route for which the expected/predicted location data error will be minimized for that road section)
involves starting from a current position of the vehicle (Paragraph [0033], “In one embodiment, the system 100 can fuse together one or more various location positioning methods (e.g., GPS, IMU, map matching, road markings, triangulation with respect to road furniture, and/or any other available positioning method) to provide a best available vehicle positioning system.”)
and a current satellite constellation of a global navigation system (Paragraph [0029], "In one embodiment, such location data error map would also be a function of one or more contextual parameters (e.g., time of the day—since satellite positioning is time dependent, atmospheric conditions, weather conditions, etc.).", here the system is taking into account the satellite positioning based on the current time of day)
However Giurgiu does not explicitly teach simulating an onward journey through a section of road.
Levinson teaches a system to optimize sensor based object detection
simulating an onward journey through the predetermined section of road ahead of the vehicle (Paragraph [0113], "FIG. 28 is a diagram depicting a simulator configured to simulate an autonomous vehicle in a synthetic environment, according to various embodiments. Diagram 2800 includes a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data 2822 (e.g., 3D map data and/or other map or route data including RNDF data or similar road network data) to generate simulated geometries, such as simulated surfaces 2892a and 2892b, within simulated environment 2803.", here the simulating technology of Levinson is using reference data for example map or route data that could be pulled from the given/predetermined area that is referenced earlier in claim 12).

Regarding claim 17, the combination of Giurgiu and Sawaki teaches the method as discussed above in claims 11 and 16, Giurgiu further teaches
reception quality for receiving the position data is predicted based on the detected landmarks (Paragraph [0030], "In one example use case and embodiment, such location data error maps can be used by vehicles (e.g., autonomous, HAD, ADAS, etc. vehicles) and/or navigation systems to determine optimal routes for which expected location data errors are minimized", here the system is using the location data error map to determine a route for which the expected/predicted location data error will be minimized for that road section).
However Giurgiu does not explicitly teach detecting virtual landmarks that are passed during a simulated journey.
Levinson teaches a system to optimize sensor based object detection
wherein virtual landmarks that are passed during the simulated onward journey are detected (Paragraph [0077], “Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns.”, here the simulated system is receiving simulated sensor data such as simulated laser returns which would be capable of detecting the simulated landmarks).
Giurgiu and Levinson are analogous art as they are both generally related to autonomous vehicles and navigation.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include detecting virtual landmarks that are passed during a simulated journey of Levinson in the method for operating a driving assistance system of a vehicle of Giurgiu in order to improve the safety of the system by simulating candidate routes to confirm their appropriateness prior to the vehicle actually using a route (Levinson, Paragraph [0092], “For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection.”).

Regarding claim 18, the combination of Giurgiu and Sawaki teaches the method as discussed above in claims 11 and 16, Giurgiu further teaches
wherein the at least one accuracy threshold is determined by analyzing the map data, (Paragraph [0058], “In one embodiment, in areas where no ground truth data and/or no probe data exists, the error measurement, the error measurement module 201 can estimate or determine location data uncertainties by analyzing imagery (e.g., aerial imagery or other imagery showing a road segment) and/or processing map data for a given area to determine potential obstructions that can interfere with location data accuracy.“) (Paragraph [0086], "In one embodiment, the optimal location data accuracy can be determined based on a location data error threshold value. For example, the location error mapping platform 107 can specify a minimum level of precision needed by a user, and then based on the location error map, select location sensing technologies that can meet that minimum threshold.", here the system is capable of specifying an accuracy threshold needed by a user using the location error map for a given/predetermined section of road)
and wherein the at least one accuracy threshold is further based on at least one of a lane width and predetermined driving speeds (Paragraph [0047], "The road link and nodes can be associated with attributes, such as location coordinates, street names, address ranges, speed limits", here the system is associating features such as a predetermined driving speed in the form of a speed limit with sections of the road map which is used to specify a minimum level of precision)
	However, Giurgiu does not explicitly teach using a lane width in this determination. 
Levinson teaches a system to optimize sensor based object detection including taking a lane width into account (Paragraph [0144], “For safety reasons and operational efficiency, the autonomous vehicle system 3602 determines its location and the surrounding environment, such as static objects like lane markings 3610 and curbs 3612 … The autonomous vehicle system 3602 relies on sensor data to update map tile information, such as new lane markings 3610”, here the system is detecting environmental features such as lane markings and it is interpreted that from the locations of these lane markings that a measurement of lane width could be determined and associated with the map tiles).
Giurgiu and Levinson are analogous art as they are both generally related to autonomous vehicles and navigation.
It would have been obvious to one of ordinary skill in art before the effective filing date of the instant application to include the detection and use of a lane width of Levinson in the method for operating a driving assistance system of a vehicle of Giurgiu in order to improve the safety and operational efficiency of the system by providing more environmental information to the system to improve its ability to make informed decisions and determinations (Levinson, “For safety reasons and operational efficiency, the autonomous vehicle system 3602 determines its location and the surrounding environment, such as static objects like lane markings 3610 and curbs 3612”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662